UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8023



PHILLIP MORRIS PUGH,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON, Director, Department of
Corrections,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1347)


Submitted:   March 24, 2004                 Decided:   March 31, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Morris Pugh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Phillip Morris Pugh appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Pugh v. Johnson, No. CA-04-1347 (E.D. Va. filed Nov.

22, 2004; entered Nov. 23, 2004).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   - 2 -